As is shown in our opinion published in 115 S.W.2d 1212, this is an appeal from an order granting an application for a receiver in a cause pending in the District Court of Cooke County.
The cause being certified to the Supreme Court, that Court, as is shown by its opinion published in 136 S.W.2d 800, answered the questions so certified in a manner nullifying the original opinion handed down by us.
In obedience to and in accordance with the opinion of the Supreme Court, the former opinion by this court is withdrawn, the order entered in accordance with our former opinion is set aside, and all assignments of error are overruled, and the judgment of the trial court is affirmed.